Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2015/0265807) in view of Ninomiya et al. (U.S. Patent Application Publication 2010/0152588).

Regarding claims 1 and 4, Park et al. disclose a remote control apparatus for surgical/medical use comprising:
a display (“visual display or screen” 128, see [0059] and figures 1A-1B) configured to display an image captured by an endoscope (see [0108]);
an operation handle (used for inputting control commands) (“controller” 126, see [0057]-[0058] and figures 1A-1B) configured to be movable within a predetermined operation range and to remotely operate medical equipment ;
an armrest (the armrest is clearly marked in figure 1A, where the user/operator is resting his/her arm) to support arms of an operator; and
a supporting mechanism that includes a supporting section (the table top portion and the supporting legs clearly shown in figures 1A-1B) supporting the display, the operation handle, and the armrest.
Park et al.  fail to disclose:
1) the supporting mechanism includes a driver configured to move the supporting section in an up-and-down direction, wherein
2) 
3) the supporting mechanism moves, upon transitioning between the first mode and the second mode, the supporting section in the up-and-down direction by the driver to move the display, the operation handle, and the armrest in an integrated manner in the up-and-down direction.
Like Park et al., Ninomiya et al. disclose a control apparatus for surgical/medical use having a display (“monitor screen 203 to display an operation screen,” see [0021] and figure 1), a user input device used for inputting control commands (comprising “first housing” 201 and its various input elements – similar to the operation handle of Park et al.), an arm/palm rest (“palm rest” 208, see [0023] and figure 1), and teach providing the supporting mechanism with both a supporting section (supporting portion immediately under the under the “first housing” 201) and a driver (“movable arm” 300, see abstract and figures 1, 3, 5, 16 and 17) configured to move the supporting section in an up-and-down direction so that the user/operator may select between a seated position wherein the user input device has a height 45cm (see [0073]) and a standing position wherein the user input device has a height 98.2cm (see [0073]).
Note the height difference meet the recitation of claim 4.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al., as taught by Ninomiya et al., to provide the supporting mechanism with both a supporting section  and a driver configured to move the supporting section and the display, controller/handle, and the armrest in an up-and-down direction so that the user/operator may select between a 

Regarding claim 2, Park et al. in view of Ninomiya et al. disclose the claimed invention, see the “posture change mechanism” in Ninomiya et al. [0049]-[0051].

Regarding claims 5, and 7-8, Park et al. disclose a remote control apparatus for surgical/medical use comprising:
a display (“visual display or screen” 128, see [0059] and figures 1A-1B) configured to display an image captured by an endoscope (see [0108]);
an operation handle (used for inputting control commands) (“controller” 126, see [0057]-[0058] and figures 1A-1B) configured to be movable within a predetermined operation range and to remotely operate medical equipment ;
an armrest (the armrest is clearly marked in figure 1A, where the user/operator is resting his/her arm) to support arms of an operator; and
a supporting mechanism that includes a supporting section (the table top portion and the supporting legs clearly shown in figures 1A-1B) supporting the display, the operation handle, and the armrest.
Park et al.  fail to disclose:
1) the supporting mechanism includes a driver configured to move the supporting section in an up-and-down direction, wherein
2) the supporting mechanism is configured to be transitionable between a first mode in which the operation handle is held such that the operation range of 
3) the supporting mechanism moves, upon transitioning between the first mode and the second mode, the supporting section in the up-and-down direction by the driver to move the display, the operation handle, and the armrest in an integrated manner in the up-and-down direction.
Like Park et al., Ninomiya et al. disclose a control apparatus for surgical/medical use having a display (“monitor screen 203 to display an operation screen,” see [0021] and figure 1), a user input device used for inputting control commands (comprising “first housing” 201 and its various input elements – similar to the operation handle of Park et al.), an arm/palm rest (“palm rest” 208, see [0023] and figure 1), and teach providing the supporting mechanism with both a supporting section (supporting portion immediately under the under the “first housing” 201) and a driver (“movable arm” 300, see abstract and figures 1, 3, 5, 16 and 17) configured to move the supporting section in an up-and-down direction so that the user/operator may select between a seated position wherein the user input device has a height 45cm (see [0073]) and a standing position wherein the user input device has a height 98.2cm (see [0073]).
Note the height difference meet the recitations of claims 7 and 8
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al., as taught by Ninomiya et al., to provide the supporting mechanism with both a supporting section  and a driver configured to move the supporting section and the display, controller/handle, and the armrest in an up-and-down direction so that the user/operator may select between a seated position wherein the user input device has a height 45cm and a standing position wherein the user input device has a height 98.2cm.

Regarding claim 6, Park et al. in view of Ninomiya et al. disclose the claimed invention, see the “posture change mechanism” in Ninomiya et al. [0049]-[0051].

Regarding claim 9, Park et al. disclose a remote control apparatus for surgical/medical use comprising:
a display (“visual display or screen” 128, see [0059] and figures 1A-1B) configured to display an image captured by an endoscope (see [0108]);
an operation handle (used for inputting control commands) (“controller” 126, see [0057]-[0058] and figures 1A-1B) configured to be movable within a predetermined operation range and to remotely operate medical equipment ;
an armrest (the armrest is clearly marked in figure 1A, where the user/operator is resting his/her arm) to support arms of an operator; and
a supporting mechanism that includes a supporting section (the table top portion and the supporting legs clearly shown in figures 1A-1B) supporting the display, the operation handle, and the armrest.
Park et al.  fail to disclose:
1) the supporting mechanism includes a driver configured to move the supporting section in an up-and-down direction, wherein
2) the supporting mechanism is configured to be transitionable between a first mode in which the operation handle is held at a position suitable for the operator to operate the operation handle at a standing posture and a second mode in which the operation handle is held at a position suitable for the operator to operate the operation handle in a sitting posture, and
3) the supporting mechanism moves, upon transitioning between the first mode and the second mode, the supporting section in the up-and-down direction by the driver to move the display, the operation handle, and the armrest in an integrated manner in the up-and-down direction.
Like Park et al., Ninomiya et al. disclose a control apparatus for surgical/medical use having a display (“monitor screen 203 to display an operation screen,” see [0021] and figure 1), a user input device used for inputting control commands (comprising “first housing” 201 and its various input elements – similar to the operation handle of Park et al.), an arm/palm rest (“palm rest” 208, see [0023] and figure 1), and teach providing the supporting mechanism with both a supporting section (supporting portion immediately under the under the “first housing” 201) and a driver (“movable arm” 300, see abstract and figures 1, 3, 5, 16 and 17) configured to move the supporting section in an up-and-down direction so that the user/operator may select between a seated position wherein the user input device has a height 45cm (see 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al., as taught by Ninomiya et al., to provide the supporting mechanism with both a supporting section  and a driver configured to move the supporting section and the display, controller/handle, and the armrest in an up-and-down direction so that the user/operator may select between a seated position wherein the user input device has a height 45cm and a standing position wherein the user input device has a height 98.2cm.

Regarding claim 10, Park et al. in view of Ninomiya et al. disclose the claimed invention, see the “posture change mechanism” in Ninomiya et al. [0049]-[0051].

Regarding claim 11, Park et al. disclose the claimed invention, see the two lateral portions of the table top in figures 1A and 1B.

Regarding claims 12-13, Park et al. in view of Ninomiya et al. disclose the claimed invention, see the “tilt mechanical section” 370 in Ninomiya et al. [0030]-[0032] and figures 1, 3-5.

Regarding claim 14, Park et al. in view of Ninomiya et al. disclose the claimed invention, both references disclose open displays, see 1) the display of Park et al. (“visual display or screen” 128, see [0059] and figures 1A-1B) and 2) the display of Ninomiya et al. (“monitor screen 203 to display an operation screen,” see [0021] and figure 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2015/0265807) in view of Ninomiya et al. (U.S. Patent Application Publication 2010/0152588) as applied to claim 1 above, and further in view of case law.

Regarding claim 3, Park et al. in view of Ninomiya et al. show the invention above including the disclosure of 98.2 cm for the first height position as taught by Ninomiya et al..
Yet Park et al. in view of Ninomiya et al. show fail to explicitly disclose (or make obvious) the claimed “the supporting mechanism holds the operation handle in such a manner that, in the first mode, the operation handle that is positioned at the neutral position of the operation range is held at the first height position which is 99 cm or more above the floor surface on which the remote control apparatus is placed.”
The difference between 99cm and 98.2 cm is a mere 0.8%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the height 99 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2015/0265807) in view of Ninomiya et al. (U.S. Patent Application Publication 2010/0152588) as applied to claim 1 above, and further in view of Itkowitz (U.S. Patent Application Publication 2011/0118748).

Regarding claims 15-16 and 18-20, Park et al. in view of Ninomiya et al. show the invention above, 
but fail to recite:
1)	the display comprises a scope type display;
2)	the supporting mechanism includes a mounting section to which a scope type display and a non-scope type display are selectively mountable as the display; and/or
3)	a display apparatus provided outside of the remote control apparatus.
Like Park et al., Itkowitz discloses a surgical medical system having a display, user controller for inputting commands, and armrest(s) (see figure 1B) and teach providing the display with a selectively mountable choice between a scope-type display (“surgeon viewer” 361, see [0091] and figures 1B, 3A-3B) and an open type display (16A, 315, 316 in figure 3B) in order to provide the surgeon with a 3-D image. Itkowitz also teaches providing the system with a display apparatus provided outside of the remote control apparatus so that more than one use may view the procedure at the same time (see figure 1B).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al. in view of Ninomiya et al., as Itkowitz, to provide the display with a selectively mountable choice between a scope-type display and an open type display in order to provide the surgeon with a 3-D image, and as also taught by Itkowitz, to provide the system with a display apparatus provided outside of the remote control apparatus so that more than one use may view the procedure at the same time.


Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792